Mr. Justice Cartwright, dissenting: In real estate law the word “heirs” is a technical word of limitation, but in this case, where there is a devise to the children of the testator and an alternative devise in the event of the death of any of the children before the death of the life tenant, the words “their living heirs” are words of substitution, and persons coming within that designation take as purchasers. (Ebey v. Adams, 135 Ill. 80; Tea v. Millen, 257 id. 624.) The testator provided for the contingency of the death of a child or children, and upon the happening of such a contingency provided that the estate devised should go to their living heirs. The purpose of construction is merely to ascertain what was in the mind of the testator, and this is to be determined by the language which he used in his will. I do not agree with the statement that there is no context and no single word in the instrument tending to qualify in any degree the meaning of the word “heirs.” In construing a will it is presumed that every word qualifying another word is intended by the testator to have some meaning. (Tea v. Millen, supra.) In a holding that the testator meant those persons who are made heirs by statute the word “living” is senseless and has no meaning or application, because those upon whom the law casts an intestate estate are all living, and the testator could not have intended to include only such as should be living. If the words “living heirs” are applied to children or descendants they have a meaning, and a natural one. It seems clear to me that the testator had in mind children and lineal descendants, only, and had no thought of collateral heirs generally. He not only provided that the property should be equally divided between the living children or their living heirs, but added after the substituted devise, “each of our children to share equal and alike,” although he had already provided for an equal division.